DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 51-53, 56, 59-64, 67-68, 72, 75-80 and 83 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For examination purposes, the claims will be treated on their merits and evaluated as best understood by the examiner. 
Regarding claim 51, it is unclear how the computer deploys pest control devices about the site according to the analysis the computer made. As currently drafted, it appears there is a transmitter module which can transmit data from the pesticide dispensing unit to the computer device. There is no mention of a receiver or another structure that would enable data  transferred from the computer device to be processed by the pest control device. Additional technical features are necessary to carry out this claim.
Claims 52-53, 56, and 59-64 depend on claim 51 and are therefore indefinite. 
Regarding claim 64, it is also unclear if transmitter module is within the one or more pesticide dispensing units or within the pesticide module. As currently drafted, it appears the transmitter module is within the one or more pesticide dispensing units (base claim 51). Therefore, it is unclear how the pesticide module is configured to monitor consumption of pesticide housed thereby and to transmit associated consumption data to the computer device. Additional technical features are necessary to carry out this claim. 
Regarding claim 67, it is unclear how the pest treatment is dispensed from the pesticide dispensing unit. As currently drafted, it appears there is a transmitter module which can transmit data from the pesticide dispensing unit to the computer device. However, there is no mention of a receiver or another structure that would enable the transfer of information, such as the pest treatment, from the computer device to the pest control device and/or the pesticide dispensing unit. Additional technical features are necessary to carry out this claim.
Claims 68, 72, and 75-80 depend on claim 67 and are therefore indefinite. 
Regarding claim 83, it is unclear how the pest treatment is dispensed from the pesticide dispensing unit. As currently drafted, it appears there is a transmitter module which can transmit data from the pesticide dispensing unit to the computer device. However, there is no mention of a receiver or another structure that would enable the transfer of information, such as the pest treatment, from the computer device to the pest control device and/or the pesticide dispensing unit. Additional technical features are necessary to carry out this claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 67 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receiving pesticide substance usage data” (ln 2) and “determining and monitoring usage of the pesticide substance by analyzing the pesticide substance usage data” (ln 8-9). 
As currently drafted, these limitations describe a process that under its broadest reasonable interpretation, covers limitations that may be performed in the mind. For example, receiving pesticide substance usage data is observable by the human mind. Similarly, determining and monitoring usage of the pesticide usage is observable by the human mind. For example, a human could receive a paper report and determine and monitor use. Thus, the “receiving pesticide substance usage data” and “determining and monitoring usage of the pesticide substance by analyzing the pesticide substance usage data” are directed to an abstract idea (mental process). 
This judicial exception (i.e. the abstract idea) is not integrated into a practical application. In particular, the claim recites the following additional elements: “at a computer device comprising a processor and a non-transitory memory storing executable instructions” (ln 2-3), “from one or more remotely disposed pesticide dispensing units, each pesticide dispensing unit including a reservoir configured to house a diluent, a pesticide module configured to house a pesticide substance, and a transmitter module configured to transmit the data therefrom” (ln 3-7), and “the pesticide substance usage data including an amount or a rate of the pesticide substance dispensed from the pesticide module of any of the pesticide dispensing units to form a pest treatment having a concentration of the pesticide substance in the diluent, with the pest treatment being dispensed from the pesticide dispensing unit to treat a pest at the site” (ln 9-14).
The limitation “at a computer device comprising a processor and a non-transitory memory storing executable instructions (ln 2-3) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computer comprising a processor and a non-transitory memory is merely a nominal recitation of a general purpose computer. As drafted, the claim merely uses well-known computer components to implement the abstract idea. The limitation, “from one or more remotely disposed pesticide dispensing units, each pesticide dispensing unit including a reservoir configured to house a diluent, a pesticide module configured to house a pesticide substance, and a transmitter module configured to transmit the data therefrom” (ln 3-7) is extra solution data gathering, describing where the data came from, not positively recited by the claim. Additionally, the limitation, “the pesticide substance usage data including an amount or a rate of the pesticide substance dispensed from the pesticide module of any of the pesticide dispensing units to form a pest treatment having a concentration of the pesticide substance in the diluent, with the pest treatment being dispensed from the pesticide dispensing unit to treat a pest at the site” (ln 9-14) is extra-solution data gathering, describing where the data came from, not positively recited by the claim. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As a result, the claim is not patent eligible. 

Claim 68 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: “determining usage of the pesticide substance based on the amount or the rate of the pesticide substance dispensed from the pesticide modules of the pesticide dispensing units, determining a normal usage distribution statistic for the pesticide substance dispensed from one or more of the pesticide dispensing units; comparing the determined usage of the pesticide substance from any of the pesticide dispensing units to the normal usage distribution statistic to determine any of the pesticide dispensing units dispensing more than or less than the normal usage distribution statistic for the pesticide substance; and determining remedial pesticide application training for the pest control technician in response to the determined usage of the pesticide substance from any of the pesticide dispensing units being outside the normal usage distribution statistic.”
As currently drafted, these limitations describe a process that under its broadest reasonable interpretation, covers limitations that may be performed in the mind. For example, determining usage of the pesticide usage is observable by the human mind. Similarly, determining a normal distribution statistic for the pesticide substance dispensed is observable by the human mind (i.e. a human could determine the range, mode, median, or average of the amount of pesticide substance dispensed from one or more of the pesticide dispensing units).  Additionally, comparing the determined usage of the pesticide substance to the normal distribution statistic and determining a remedial pesticide application training for a pest control technician is observable by the human mind. For example, a human could observe how much pesticide has been dispensed from one of the pesticide dispensing units, compare the amount of pesticide dispensed from one of the pesticide dispensing units to a normal distribution statistic such as the median to determine if a pesticide dispensing unit is dispensing more or less than the normal distribution statistic and determine a training for a pest control technician (i.e. if the quantity dispensed exceeds the normal distribution statistic, a human could prepare a training which directs a technician to dispense less pesticide). Therefore, these limitations are directed to an abstract idea (mental process). 
This judicial exception (i.e. the abstract idea) is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As a result, the claim is not patent eligible. 

Claim 83 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receive data at a computer device” (ln 4) and “monitor usage of the pesticide substance by analyzing the data” (ln 9). 
As currently drafted, these limitations describe a process that under its broadest reasonable interpretation, covers limitations that may be performed in the mind. For example, receiving pesticide substance usage data is observable by the human mind. Similarly, monitoring usage of the pesticide usage is observable by the human mind. For example, a human could receive a paper report and determine and monitor use. Thus, the “receiving data at a computer” and “monitoring usage of the pesticide substance” are directed to an abstract idea (mental process). 
This judicial exception (i.e. the abstract idea) is not integrated into a practical application. In particular, the claim recites the following additional elements “the computer-readable storage medium being non-transitory and having a computer readable code stored therein”(ln 1-3). This does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computer-readable storage medium is merely a nominal recitation of a general purpose computer. As drafted, the claim merely uses well-known computer components to implement the abstract idea. 
The limitation “at a computer device having the non-transitory computer-readable storage medium associated therewith, from one or more remotely disposed pesticide dispensing units, each pesticide dispensing unit including a reservoir configured to house a diluent, a pesticide module configured to house a pesticide substance, and a transmitter module configured to transmit the data therefrom” (ln 4-8) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computer-readable storage medium is merely a nominal recitation of a general purpose computer. As drafted, the claim merely uses well-known computer components to implement the abstract idea.
Additionally, the limitation, “the data including an amount or a rate of the pesticide substance dispensed from the pesticide module of any of the pesticide dispensing units to form a pest treatment having a concentration of the pesticide substance in the diluent” (ln 10-12) is extra-solution data gathering, which describes analyzing the data and is not positively recited by the claim.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As a result, the claim is not patent eligible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 51-53, 59-64, 67 and 83 are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by Cink (US 2016/0016128 A1). 
Regarding claim 51, Cink discloses a pesticide application system (automated pesticide mixing and dispensing system), comprising: one or more pesticide dispensing units (mixing and dispensing device 3; para 0032), each pesticide dispensing unit including a reservoir (reservoir 15) configured to house a diluent (para 0032), a pesticide module (pesticide container 5) configured to house a pesticide substance, and a transmitter module (output component 27) configured to transmit data therefrom; and a computer device (computer device 21) remotely disposed with respect to the pesticide dispensing units (para 0039) and configured to receive pesticide substance usage data therefrom via the respective transmitter module, the pesticide substance usage data including an amount or a rate of the pesticide substance dispensed from the pesticide module of any of the pesticide dispensing units to form a pest treatment having a concentration of the pesticide substance in the diluent, the pest treatment being dispensed from the pesticide dispensing unit to treat a pest at the site (para 0025-0026), and the computer device (computer device 21) comprising a processor (processor 23) and a memory (memory 25) storing executable instructions (para 0035) that, in response to execution by the processor, cause the computer device to at least determine and monitor usage of the pesticide substance.
The limitations “a computer device …configured to receive pesticide substance usage data therefrom via the respective transmitter module, the pesticide substance usage data including an amount or a rate of the pesticide substance dispensed from the pesticide module of any of the pesticide dispensing units to form a pest treatment having a concentration of the pesticide substance in the diluent” and “the computer device… that, in response to execution by the processor, cause the computer device to at least determine and monitor usage of the pesticide substance” are merely a nominal recitation of a general purpose computer which would be capable of performing said functions. 
Regarding claim 52, Cink discloses the system of claim 51 as previously discussed. Cink further discloses wherein the one or more pesticide dispensing units (mixing and dispensing device 3; para 0032), comprises a plurality of pesticide dispensing units (Fig 1), and wherein the computer device (computer device 21) is configured to determine usage of the pesticide substance based on the amount or the rate thereof dispensed from the pesticide modules of the pesticide dispensing units. The limitation, “is configured to determine usage of the pesticide substance based on the amount or the rate thereof dispensed from the pesticide modules of the pesticide dispensing units” is functional language, describing processes that a general purpose computer and the computer device (21) of Cink would be capable of performing. 
Regarding claim 53, Cink discloses the system of claim 52 as previously discussed. Cink further discloses wherein each pesticide dispensing unit is associated with a pest control technician (para 0038, 0041). The limitation “wherein the computer device is configured to: determine a normal usage distribution statistic for the pesticide substance dispensed from one or more of the pesticide dispensing units, compare the determined usage of the pesticide substance from any of the pesticide dispensing units to the normal usage distribution statistic to determine any of the pesticide dispensing units dispensing more than or less than the normal usage distribution statistic for the pesticide substance; and determine remedial pesticide application training for the pest control technician in response to the determined usage of the pesticide substance from any of the pesticide dispensing units being outside the normal usage distribution statistic” is functional language, describing processes that a general purpose computer and the computer device (21) of Cink would be capable of performing.
Regarding claim 59, Cink discloses the system of claim 52 as previously discussed. Cink discloses a computer device (computer device 21). The limitation “configured to correlate data from environmental monitors associated with the site, physical factors data associated with the site, data from facility monitors associated with the site, data associated with operation factors associated with the site, or external environmental factor data associated with the external environmental factors affecting the site, with the determined usage of the pesticide substance” is functional language, describing processes that a general purpose computer and the computer device (21) of Cink would be capable of performing.
Regarding claim 60, Cink discloses the system of claim 51 as previously discussed. Cink further discloses wherein the one or more pesticide dispensing units (mixing and dispensing device 3; para 0032), each comprise a receiver module (input component 29) configured to receive communications from the computer device (computer device 21). The limitation “wherein the computer device is configured to direct at least the pesticide module of any of the pesticide dispensing units to meter the pesticide substance dispensed therefrom for forming a specified concentration of the pesticide substance in the diluent of the pest treatment to be dispensed from the pesticide dispensing unit” is functional language, describing processes that a general purpose computer and the computer device (21) of Cink would be capable of performing.
Regarding claim 61, Cink discloses the system of claim 51 as previously discussed. Cink discloses a computer device (computer device 21). The limitation “the computer device is configured to determine a weather forecast associated with the site, and to direct the pesticide dispensing unit to refrain from dispensing the pest treatment at the site, if the weather forecast include a weather event contraindicating dispensation of the pest treatment” is functional language, describing processes that a general purpose computer and the computer device (21) of Cink would be capable of performing.
Regarding claim 62, Cink discloses the system of claim 51 as previously discussed. Cink further discloses comprising a geospatial location module (GPS coordinates of the application site; para 0053) engaged with each of the one or more pesticide dispensing units. The limitation “wherein the computer device is configured to correlate a location of the site with locations of the pesticide dispensing units determined from the respective geospatial location module, and to dispatch a pest control technician, associated with the pesticide dispensing unit closest to the location of the site, to the site to dispense the pest treatment” is functional language, describing processes that a general purpose computer and the computer device (21) of Cink would be capable of performing.
Regarding claim 63, Cink discloses the system of claim 51 as previously discussed. Cink further discloses comprising a geospatial location module (GPS coordinates of the application site; para 0053) engaged with each of the one or more pesticide dispensing units (engaged with computer device 21 of device 3). The limitation, “wherein the computer device is configured to determine the locations of the pesticide dispensing units from the respective geospatial location module, to compare the location of any one of the pesticide dispensing units to pest treatment restrictions for the location, and to designate an alternate pest treatment if the designated pest treatment conflicts with the pest treatment restrictions for the location” is functional language, describing processes that a general purpose computer and the computer device (21) of Cink would be capable of performing. 
Regarding claim 64, Cink discloses the system of claim 51 as previously discussed. Cink discloses the pesticide module (pesticide container 5) is configured to monitor consumption of the pesticide substance housed thereby (computer device 21) and to transmit associated consumption data to the computer device via the transmitter module (output component 27). The limitation “wherein the computer device (computer device 21) is configured to analyze the consumption data to determine a usage rate for the pesticide substance in the pesticide module, an ordering interval for a replacement pesticide module to replace the pesticide module upon depletion of the pesticide substance housed thereby, a retrieving interval for retrieving the pesticide module upon depletion of the pesticide substance housed thereby, or an inventory level of the pesticide modules required to provide expedient replacement of the pesticide module upon depletion of the pesticide substance housed thereby compare the consumption data to an inventory of pesticide modules housing the pesticide substance and pesticide modules depleted of the pesticide substance to generate audit data; determine supply chain information associated with the pesticide module housing the pesticide substance; and compare the supply chain information to pest detection information associated with the site to monitor pesticide substance product quality or pesticide substance performance metrics” is functional language, describing processes that a general purpose computer and the computer device (21) of Cink would be capable of performing.
Regarding claim 67, Cink discloses a method of pesticide application at a site (automated pesticide mixing and dispensing system and method of use), comprising: receiving pesticide substance usage data at a computer device (information inputted into the computer device 21) comprising a processor (processor 23) and a non-transitory memory (memory 25) storing executable instructions (para 0035), from one or more remotely disposed pesticide dispensing units (Fig 1), each pesticide dispensing unit including a reservoir (reservoir 15) configured to house a diluent, a pesticide module (pesticide container 5) configured to house a pesticide substance, and a transmitter module (output component 27) configured to transmit the data therefrom (para 0054); and determining and monitoring usage of the pesticide substance (para 0053-0055) by analyzing the pesticide substance usage data with the computer device (computer device 21), the pesticide substance usage data including an amount (quantity of pesticide used; para 0054) or a rate of the pesticide substance dispensed from the pesticide module of any of the pesticide dispensing units to form a pest treatment having a concentration of the pesticide substance in the diluent, with the pest treatment being dispensed from the pesticide dispensing unit to treat a pest at the site (para 0053-0055).
Regarding claim 68, Cink discloses the method of Claim 67 as previously discussed. Cink further discloses wherein each pesticide dispensing unit is associated with a pest control technician (user; para 0041), wherein the one or more pesticide dispensing units comprises a plurality of pesticide dispensing units (Fig 1), and wherein the method comprises: determining usage of the pesticide substance based on the amount (quantity of pesticide used; para 0054) or the rate of the pesticide substance dispensed from the pesticide modules of the pesticide dispensing units, determining a normal usage distribution statistic for the pesticide substance dispensed from one or more of the pesticide dispensing units (the general purpose computer and the computer device (21) of Cink would be capable of performing this step; processor executable instructions and/or data, para 0037); comparing the determined usage of the pesticide substance from any of the pesticide dispensing units to the normal usage distribution statistic to determine any of the pesticide dispensing units dispensing more than or less than the normal usage distribution statistic for the pesticide substance (the general purpose computer and the computer device (21) of Cink would be capable of performing this step; processor executable instructions and/or data, para 0037); and determining remedial pesticide application training for the pest control technician in response to the determined usage of the pesticide substance from any of the pesticide dispensing units being outside the normal usage distribution statistic (the general purpose computer and the computer device (21) of Cink would be capable of performing this step; processor executable instructions and/or data, para 0037).
Regarding claim 75, Cink discloses the method of claim 68 as previously discussed. Cink further discloses comprising correlating data from environmental monitors associated with the site, physical factors data associated with the site, data from facility monitors associated with the site, data associated with operation factors associated with the site, or external environmental factor data associated with external environmental factors affecting the site, with the determined usage of the pesticide substance (the general purpose computer and the computer device (21) of Cink would be capable of performing this step; processor executable instructions and/or data, para 0037).
Regarding claim 76, Cink discloses the method of claim 67 as previously discussed. Cink further discloses the one or more pesticide dispensing units (automated pesticide mixing and dispensing system) each comprise a receiver module (input component 29) configured to receive communications from the computer device (computer device 21), and wherein the method comprises directing at least the pesticide module of any of the pesticide dispensing units to meter the pesticide substance dispensed therefrom for forming a specified concentration of the pesticide substance in the diluent of the pest treatment to be dispensed from the pesticide dispensing unit (para 0041).
Regarding claim 77, Cink discloses the method of claim 67 as previously discussed. Cink further discloses determining a weather forecast associated with the site, and directing the pesticide dispensing unit to refrain from dispensing the pest treatment at the site, if the weather forecast includes a weather event contraindicating dispensation of the pest treatment (the general purpose computer and the computer device (21) of Cink would be capable of performing this step; processor executable instructions and/or data, para 0037).
Regarding claim 78, Cink discloses the method of claim 67 as previously discussed. 
Cink further discloses comprising a geospatial location module (para 0053) engaged with each of the one or more pesticide dispensing units (automated pesticide mixing and dispensing system), wherein the method comprises correlating a location of the site with locations of the pesticide dispensing units determined from the respective geospatial location module, and dispatching a pest control technician (user; para 0041), associated with the pesticide dispensing unit closest to the location of the site, to the site to dispense the pest treatment.
Regarding claim 79, Cink discloses the method of claim 67 as previously discussed. 
Cink further discloses comprising a geospatial location module (para 0053) engaged with each of the one or more pesticide dispensing units (automated pesticide mixing and dispensing system), wherein the method comprises determining the locations of the pesticide dispensing units from the respective geospatial location module (para 0053), comparing the location of any one of the pesticide dispensing units to pest treatment restrictions for the location, and designating an alternate pest treatment if the designated pest treatment conflicts with the pest treatment restrictions for the location (para 0046).
Regarding claim 80, Cink discloses the method of Claim 67 as previously discussed. Cink further discloses wherein the pesticide module (pesticide container 5) is configured to monitor consumption of the pesticide substance housed thereby and to transmit associated consumption data to the computer device via the transmitter module (output component 27), and wherein the method comprises analyzing the consumption data to determine a usage rate for the pesticide substance in the pesticide module an ordering interval for a replacement pesticide module to replace the pesticide module upon depletion of the pesticide substance housed thereby, a retrieving interval for retrieving the pesticide module upon depletion of the pesticide substance housed thereby, or an inventory level of the pesticide modules required to provide expedient replacement of the pesticide module upon depletion of the pesticide substance housed thereby (the general purpose computer and the computer device (21) of Cink would be capable of performing this step; processor executable instructions and/or data, para 0037).
Regarding claim 83, Cink discloses a computer-readable storage medium (memory area 25; para 0035, see also para 0066) for pesticide application at a site, the computer-readable storage medium (memory area 25; para 0035) being non-transitory and having computer-readable program code (para 0035) stored therein that, in response to execution by a processor (processor 23), causes an apparatus to at least: receive data at a computer device (computer device 21) having the non-transitory computer-readable storage medium (memory area 25) associated therewith, from one or more remotely disposed pesticide dispensing units (mixing and dispensing device 3; para 0032), each pesticide dispensing unit including a reservoir (reservoir 15) configured to house a diluent, a pesticide module (pesticide container 5) configured to house a pesticide substance, and a transmitter module (output component 27) configured to transmit the data therefrom; and monitor usage of the pesticide substance by analyzing the data with the computer device (computer device 21), the data including an amount or a rate of the pesticide substance dispensed from the pesticide module (para 0053-0055) of any of the pesticide dispensing units to form a pest treatment having a concentration of the pesticide substance in the diluent, with the pest treatment being dispensed from the pesticide dispensing unit to treat a pest at the site (abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 56 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Cink (US 2016/0016128 A1) as applied to claims 51 and 67 above, and further in view of Fleming et al. (US 7,066,218 B1). 
Regarding claim 56, Cink discloses the system of claim 51 as previously discussed. Cink discloses wherein each pesticide dispensing unit is associated with a pest control technician (para 0041). Cink discloses a computer device 21 as previously discussed. The limitation “wherein the computer device is configured to determine a normal duration distribution statistic for a plurality of the pesticide application events, compare the determined duration of the pesticide application event from any of the pesticide dispensing units to the normal duration distribution statistic to determine any of the pesticide dispensing units being used for more than or less than the normal duration distribution statistic for the pesticide application events; and determine and monitor remedial pesticide application training for the pest control technician in response to the determined duration of the pesticide application event from any of the pesticide dispensing units being outside the normal duration distribution statistic” is functional language, describing processes that a general purpose computer and the computer device (21) of Cink would be capable of performing.
Cink does not explicitly disclose wherein the one or more pesticide dispensing units each comprises a timer module in communication with the transmitter module, the timer module being configured to determine a duration of a pesticide applicant event. However, Fleming et al. discloses an automated insect control system (analogous art) with a timer module (digital timer to allow a user to control the times per day and the duration in which to apply insecticide to an area; abstract, Fig 2) in communication with the transmitter module (col 3). Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Cink by adding the timer as suggested and taught by Fleming et al. One of ordinary skill in the art would be motivated to add the timer “to allow the user to vary the application of the insecticide in terms of time and volume” and “allow for the instant application of a selected volume of insecticide for a selected period of time to respond to immediate and changing conditions” (col 1, ln 21-26). 
Regarding claim 72, Cink discloses the method of claim 67 as previously discussed. 
Cink further discloses wherein each pesticide dispensing unit is associated with a pest control technician (user; para 0041). 
Cink does not explicitly disclose wherein the one or more pesticide dispensing units each comprises a timer module in communication with the transmitter module, the timer module being configured to determine a duration of a pesticide applicant event. However, Fleming et al. discloses an automated insect control system (analogous art) with a timer module (digital timer to allow a user to control the times per day and the duration in which to apply insecticide to an area; abstract, Fig 2) in communication with the transmitter module (col 3). Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Cink by adding the timer as suggested and taught by Fleming et al. One of ordinary skill in the art would be motivated to add the timer “to allow the user to vary the application of the insecticide in terms of time and volume” and “allow for the instant application of a selected volume of insecticide for a selected period of time to respond to immediate and changing conditions” (col 1, ln 21-26). 

Cink further discloses wherein the method comprises: determining a normal duration distribution statistic for a plurality of the pesticide application events (a general purpose computer and the computer device (21) of Cink would be capable of performing; para 0037), 
comparing the determined duration of the pesticide application event from any of the pesticide dispensing units to the normal duration distribution statistic to determine any of the pesticide dispensing units being used for more than or less than the normal duration distribution statistic for the pesticide application events (a general purpose computer and the computer device (21) of Cink would be capable of performing; para 0037); and determining and monitoring remedial pesticide application training for the pest control technician, in response to the determined duration of the pesticide application event from any of the pesticide dispensing units being outside the normal duration distribution statistic (a general purpose computer and the computer device (21) of Cink would be capable of performing; para 0037).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lin (US-20160150744-A1), David (US-20150208636-A1), Galeb (US-20140283435-A1), Anderson (US-8504234-B2), Belzer (US-8417534-B2), Jiang (US-8078711-B2), Fleming (US-7540433-B2), Lovett (US-7295898-B2), Lovett (US-7090147-B2), Roberts (US-6792395-B2), Mafra-Neto (US-6385544-B1), Gutsmann (US-10940497-B2), Kupper (US-10300449-B2), Gutsmann (US-20190000066-A1), Reid (US-20180295831-A1), Reid (US-20200337289-A1), Bylsma (US-8224481-B2), Zupsic (US-20120175429-A1), Hirth (US-10486122-B2), Fleming (US-20060196576-A1), Richard (US-7032346-B1), and Bender (US-20190380325-A1). 
The cited prior art show insect control and pesticide application systems and methods with pesticide dispensing units and computer devices to monitor and control the fluid dispensed therefrom.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644